DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-12, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2020/0135880.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Chen et al. Figs. 9A-11D discloses a method for making a semiconductor device, comprising: 
forming a first fin 52 over a substrate 50; 
forming a dummy gate stack 76 on the first fin; 
forming a first gate spacer 80 along a side of the dummy gate stack, the first gate spacer comprising a first dielectric material; 
forming a second gate spacer 82 along a side of the first gate spacer, the second gate spacer comprising a semiconductor material (e.g. Si); 
forming a source/drain region 92 in the first fin adjacent the second gate spacer; and removing at least a portion of the second gate spacer to form a void extending between the first gate spacer and the source/drain region Fig. 11C.  
Regarding claim 6, Chen et al. Figs. 9A-11D discloses the method of claim 1, wherein the step of removing at least a portion of the second gate spacer includes performing a dry etch process using at least one of gaseous hydrogen fluoride (HF) or fluorine (F2) [0034].  
Regarding claim 8, Chen et al. Figs. 9A-11D discloses the method of claim 1, further comprising forming a second fin 52 over the substrate, the dummy gate stack being further formed over the second fin, the source/drain region being further formed in the second fin, the void further extending beneath the source/drain region Fig. 11C.  
Regarding claim 9, Chen et al. Figs. 9A-11D discloses the method of claim 1, further comprising replacing the dummy gate stack with an active gate stack 102/104, the first gate spacer 80 extending along a side of the active gate stack.  
Regarding claim 10, Chen et al. Figs. 9A-11D discloses the method of claim 9, wherein the void further extends between the active gate stack and the source/drain region Fig. 16C.  
Regarding claim 11, Chen et al. Figs. 9A-11D discloses a method for making a semiconductor device, comprising: 
forming a first fin 52 and a second fin 52 over a substrate 50, the first and second fins being adjacent to each other; 
forming a dummy gate stack 76 on the first and second fins; 
forming a first gate spacer 80 along a side of the dummy gate stack, the first gate spacer comprising a first dielectric material; -26- 4810-5774-1263.1Attorney Docket No. P20202309US01 / Law Firm No. 123329-1099 
forming a second gate spacer 82 along a side of the first gate spacer, the second gate spacer comprising a semiconductor material (e.g. Si); 
forming a source/drain region 92 in both of the first and second fins adjacent the second gate spacer, the source/drain region comprising a merged portion between the first and second fins Fig. 11C; and removing at least a portion of the second gate spacer to form a void extending between the first gate spacer 80 and the source/drain region 92.  
Regarding claim 12, Chen et al. Figs. 9A-11D discloses the method of claim 11, wherein the void further extends beneath the merged portion of the source/drain region Fig. 16C.  
Regarding claim 17, Chen et al. Figs. 9A-11D discloses the method of claim 11, wherein the step of removing at least a portion of the second gate spacer includes performing a dry etch process using at least one of gaseous hydrogen fluoride (HF) or fluorine (F2) [0034].  
Regarding claim 18, Chen et al. Figs. 9A-11D discloses the method of claim 11, further comprising replacing the dummy gate stack with an active gate stack, the first gate spacer extending along a side of the active gate stack 102/104, the void further extending between the active gate stack and the source/drain region Fig. 16C.  
Regarding claim 19, Chen et al. Figs. 9A-11D discloses a method for making a semiconductor device, comprising: 
forming a fin 52 over a substrate 50; 
forming a dummy gate stack 76 over the fin; 
forming a gate spacer along a side of the dummy gate stack, the gate spacer comprising a first layer 80 formed of a dielectric material and a second layer 82 formed of a semiconductor material (e.g. Si); 
forming a source/drain region 92 in the fin adjacent the gate spacer; replacing the dummy gate stack with an active gate stack 104; and 
removing at least a portion of the second layer of the gate spacer to form a void extending between the active gate stack and the source/drain region Fig. 16C.  

Allowable Subject Matter
Claims 2-5, 7, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898